Citation Nr: 1713260	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  10-14 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 9, 2010, and a rating in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 24, 2010.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1963 to August 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2012, the Board remanded the appeal for further development.

The Board notes that the Veteran was previously granted TDIU, effective from January 20, 2010 to September 9, 2010.  However, in a May 2016 rating decision, the RO changed the January 20, 2010, date to May 24, 2010 based on their finding of clear and unmistakable error.  In that decision, the RO also set an earlier effective date for the award of special monthly compensation (SMC) at the housebound rate.  See 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350(i).  Because this rate is in effect from that date, the TDIU issue is moot.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008); DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (Mar. 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999)).   Therefore, the issue remains as to whether a TDIU is warranted prior to May24, 2010.

While the Veteran has applied for specially adapted housing benefits in the past and subsequently withdrew the claim, most recently in February 2017, the Veteran again submitted such an application on the standard VA form.  This issue has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).


REMAND

In the January 2012 remand, the Board instructed the RO to obtain relevant records, to include Social Security Administration (SSA) records, before affording the Veteran a new VA examination.  In a June 2016 statement, the Veteran's representative contends that such records were not associated with the Veteran's claims file prior to a January 2013 VA examination, and thus, the examiner did not have the opportunity to consider the newly obtained records.  This appears to be the case, so another VA examination is warranted that considers all of the records.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, it appears that the SSA records that were obtained are incomplete.  Thus, another request should be made on remand.

Moreover, on further consideration, at an August 2007 VA examination the Veteran indicated that he sought treatment from a private psychologist, Otis Sumpklin, for about nine months, but it does not appear that records of such treatment are currently associated with the Veteran's claims file.  Therefore, the Board finds that such records should also be requested on remand.  

Furthermore, relevant ongoing VA medical records should be requested if they exist.

Turning to the TDIU issue, such issue is inextricably intertwined with the issue discussed above and must also be remanded for further development.  In the January 2012 remand, the Board instructed the RO to obtain an opinion that discussed the effects of the Veteran's service-connected disabilities either singularly or jointly.  While a January 2013 VA examiner apparently considered such disabilities singularly as they relate to the Veteran's employability, the Board finds it necessary to remand the claim for a "combined effects" medical opinion that takes into account the current severity of the Veteran's service-connected disabilities.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013) (combined effects opinion not required per se but may be necessary to sufficiently address a TDIU claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain ongoing, relevant VA treatment records.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated his PTSD.  After securing any necessary releases, request any records identified which are not duplicates of those contained in the claims file.  Specifically, obtain the Veteran's treatment records from the private psychologist Otis Sumpklin.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

3.  Request all documents pertaining to the application of disability benefits from SSA, including the records relied upon in determining whether benefits were warranted.

4.  After the above requested records, if any, have been associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

The examination report should include a complete rationale for all opinions expressed.

5.  Obtain an opinion from an appropriate examiner commenting on the effects of the combination of the Veteran's service-connected disabilities on his ability to secure or follow gainful employment, retrospectively for the period prior to May 24, 2010.

The examination report should include a complete rationale for all opinions expressed.

6.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, readjudicate the appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and give them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

